                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-13919-aih
De’Borah Ann Traylor                                                                                       Chapter 13
Ira Traylor
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: athre                        Page 1 of 1                          Date Rcvd: Jul 24, 2019
                                      Form ID: pdf701                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 26, 2019.
db/db          +De’Borah Ann Traylor,   Ira Traylor,   760 E. 260th Street,   Cleveland, OH 44132-2302
26111916       +Credit Acceptance Corp,   25505 W. Twelve Mile Road,   #3000,   Southfield, MI 48034-8331

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26125308       +E-mail/Text: bankruptcy@huntington.com Jul 24 2019 23:09:38     The Huntington National Bank,
                 3 Cascade Plaza CAS056,    Akron, OH 44308-1124
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 BANK OF AMERICA, N.A.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 24, 2019 at the address(es) listed below:
              Arleesha Wilson     on behalf of Debtor De’Borah Ann Traylor justice@attorneyawilson.com
              Arleesha Wilson     on behalf of Debtor Ira Traylor justice@attorneyawilson.com
              Edward J. Boll, III    on behalf of Creditor   BANK OF AMERICA, N.A. nohbk@lsrlaw.com
              Lauren A. Helbling    ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
                                                                                             TOTAL: 4




          19-13919-aih          Doc 17       FILED 07/26/19            ENTERED 07/27/19 00:19:42                    Page 1 of 2
19-13919-aih   Doc 17   FILED 07/26/19   ENTERED 07/27/19 00:19:42   Page 2 of 2
